Citation Nr: 0305341	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

The veteran also initiated an appeal as to the issue of 
entitlement to service connection for tinnitus, but this 
claim was granted in the appealed April 2002 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's VA audiological examination revealed 
average pure tone thresholds of 40 decibels in the right ear 
and 34 decibels in the left ear and Maryland CNC scores of 94 
percent in the right ear and 84 percent in the left ear; 
private medical records also indicate average pure tone 
thresholds of 38.75 decibels in the right ear and 58.75 
decibels in the left ear and speech discrimination scores of 
100 percent in the right ear and 88 percent in the left ear, 
although it is unclear whether these tests conform to the 
provisions of 38 C.F.R. § 4.85(a) (2002).


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the degree 
of his bilateral hearing loss.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.   This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a report dated in December 2000, a private doctor 
indicated that the veteran had a bilateral mixed hearing 
loss, with a low frequency conductive component but also with 
good discrimination values.  This doctor also made reference 
to "some degree of early otosclerosis."  Attached to this 
report is a graphic representation of hearing loss testing, 
with the following pure tone thresholds (in decibels) 
indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
35
35
40
LEFT
--
50
50
65
70

The average pure tone thresholds were 38.75 in the right ear 
and 58.75 in the left ear.  Speech audiometry (using an 
unspecified test) revealed speech recognition ability of 100 
percent in the right ear and 88 percent in the left ear.

In July 2001, the veteran underwent a VA audiological 
examination, with an examiner who reviewed his claims file.  
Audiological testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
25
45
45
LEFT
--
30
20
40
45

The average pure tone thresholds were 40 decibels in the 
right ear and 34 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 84 percent in the left ear.  The examiner 
diagnosed a generally normal cochlear potential in the right 
ear, with a significant conductive component throughout the 
frequency range; and a significant conductive component in 
the left ear, with slight to mild high frequency cochlear 
loss of sensitivity compounded by the conductive component 
throughout the frequency range.  The examiner further 
commented that he was aware of the greater loss of 
sensitivity shown by the December 2000 private testing but 
concluded that "the results obtained during the current 
examination more accurately reflect claimant's potential for 
hearing," as the private records also concerned a 
contribution of otosclerosis "which is in no way related to 
claimant's description of conditions during his period of 
active duty."  

In a March 2002 statement, the doctor who provided the 
December 2000 testing indicated that his examination 
confirmed recurrent serous otitis, with an audiogram 
suggestive of both a conductive hearing loss due to the 
middle ear effusions and a high frequency sensorineural 
hearing loss secondary to noise exposure.

Additionally, in a June 2002 statement, the veteran reported 
that his bilateral hearing loss made it difficult for him to 
hear his business clients and suggested that this could 
affect his commission pay.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e). 

Additionally, an alternate rating table may be used for 
"unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  Neither pattern, however, has 
been shown in this case. 

The veteran's July 2001 VA examination findings conform to 
the criteria for hearing testing under 38 C.F.R. § 4.85(a), 
and the Board has used these findings in determining the 
veteran's evaluation.  This examination revealed average pure 
tone thresholds of 40 decibels in the right ear and 34 
decibels in the left ear and Maryland CNC scores of 94 
percent in the right ear and 84 percent in the left ear.  
These results equate to Level I hearing in the right ear and 
Level II hearing in the left ear.  Under Table VII, these 
results warrant a zero percent evaluation.

It is not clear that the December 2000 private audiological 
findings conform to the criteria of 38 C.F.R. § 4.85(a).  
Assuming, however, that these results do conform to the noted 
criteria, the right ear findings of an average pure tone 
threshold of 38.75 decibels and speech discrimination of 100 
percent equate to Level I hearing, and the left ear findings 
of an average pure tone threshold of 58.75 decibels and 
speech discrimination of 88 percent equate to Level III 
hearing.  Again, these findings result in a noncompensable 
evaluation when applied to Table VII.  In short, regardless 
of which findings are used for evaluation purposes, there is 
no basis for a compensable evaluation for bilateral hearing 
loss.

The Board has considered the veteran's lay contentions, as 
indicated in his June 2002 statement, but observes that his 
assertions of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.  

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes a zero percent 
evaluation.  As such, the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss, and the 
claim is denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.


_____________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

